Citation Nr: 0834102	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to 
include as manifested by a cardiac arrhythmia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1977 and from March 1978 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, denying the veteran's 
claims for service connection for a heart disease.  

An RO hearing was initially requested by the veteran in 
September 2006, and such a proceeding was scheduled to occur 
in November 2006 before the RO's decision review officer.  
Prior to the conduct of that hearing, the veteran elected to 
have an informal conference with the decision review officer 
in lieu of a personal hearing.  At such conference in 
November 2006, the veteran submitted copies of her service 
medical records.   

Pursuant to her request, the veteran was also afforded a 
hearing before the Board, sitting at the RO, in June 2008, a 
transcript of which is of record.  At her hearing, the 
veteran submitted additional documentary evidence, along with 
a waiver for its initial consideration by the RO.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  
REMAND

Further development of this matter is needed, to include the 
retrieval of medical records and the conduct of a VA medical 
examination, inclusive of the solicitation of a medical 
opinion addressing the nexus question at hand: Does the 
veteran have a current heart disease that began during or is 
causally linked to service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.159(c)(1)(2)(4), 19.9 (2007).  

The veteran had over 21 years of active duty between July 
1974 and January 1997.   Pertinent background information 
includes the fact that, although no cardiac abnormality was 
shown on an enlistment examination in May 1974, the existence 
of a short, systolic murmur over the left sternal border of a 
probable functional nature was demonstrated on a reenlistment 
medical examination performed in November 1977.  In February 
1979, the veteran sought medical assistance for an irregular 
heart rate; examination showed the heart rate to be normal, 
although a short, systolic murmur was again noted.  The 
assessments were of a symptomatic murmur and a question of 
paroxysmal atrial tachycardia (PAT).  She was referred for 
further evaluation, and when seen in March 1979, a complaint 
of heart fluttering was made known; the impressions were of a 
heart murmur with a history of palpitations and probably 
premature atrial contractions (PACs) or premature ventricular 
contractions (PVCs).  An echocardiogram at that time was 
found to be within normal limits.  On follow-up in April 
1979, the assessment was of probable PACs or PVCs.  A further 
complaint of heart flutter was made known by the veteran in 
November 1979, for which the assessment was of PAT.  
Examination in December 1979 again disclosed a systolic 
murmur and the examiner reported that he was wondering 
whether the veteran's complaints were the result of a chest 
wall fasciculation, rather than an arrhythmia.  

Additional service medical records indicate that the veteran 
again sought medical evaluation in March 1990 due to heart 
fluttering.  Clinically, the overall rate and rhythm of the 
veteran's heart was negative, except for one extra beat, 
which the veteran indicated was representative of the heart 
flutter she was experiencing.  The assessment was of rule out 
new arrhythmia.  An electrocardiogram showed a T-wave 
abnormality.  A cardiological consultation followed which 
identified a short, mitral regurgitation murmur, but exercise 
treadmill testing demonstrated no abnormality of heart rhythm 
during or after exercise.  In the opinion of the 
cardiologist, the electrocardiographic change represented a 
repolarization abnormality, probably associated with the 
veteran's training program, which involved running.  

On a general medical examination in May 1994, the veteran's 
heart was clinically normal, but her electrocardiogram was 
noted to be abnormal.  In the opinion the examiner, no 
medical follow-up relating thereto was needed.  

Following the veteran's retirement from service in late 
January 1997, the record indicates that cardiac testing 
involving use of a Holter monitor in April 2000 demonstrated 
a sinus rhythm with multiple, aberrant PACs and PVCs.  Such 
was followed by a course of treatment by a cardiologist begun 
in October 2004 for evaluation of the veteran's exertional 
tachycardia, which appeared to be supraventricular in nature.  
A subsequent electrophysiology study disclosed inducible 
ventricular tachycardia and cardiac magnetic resonance 
imaging in April 2005 was found to be consistent with 
arrhythmogenic, right ventricular dysplasia.  Later in April 
2005, a dual chamber defibrillator was placed in the 
veteran's chest.  

As of May 2008, the pertinent cardiological diagnoses were of 
arrhythmogenic, right ventricular hyperplasia; ventricular 
tachycardia; and an implantable cardioverter/defibrillator.  
It was further noted that the current inquiry was whether 
genetic testing would identify a deoxyribonucleic acid marker 
for the veteran's arrhythmia.  It was observed that 
ventricular arrhythmia could not always be documented on 
electrocardiogram or by stress testing and the veteran's 
arrhythmia was for reasons unknown presenting only when the 
substrate became irritable and rendering the electrical 
activity abnormal.  It was set forth that such abnormality 
had been present for the veteran's entire life, but did not 
manifest as a problem until much later in her life.  

There is medical evidence of a current diagnosis of heart 
disease.  No medical professional has to date addressed the 
question of whether any of the in-service cardiac findings 
summarized above, to include cardiac arrhythmias and a heart 
murmur, are causally linked to the veteran's variously 
diagnosed heart disease.  Under this circumstance, and with 
consideration of the in-service cardiac findings coupled with 
the relatively recent service, the Board finds that there is 
a duty to provide a VA cardiovascular examination and a 
medical opinion regarding the contended nexus.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran should be notified 
of what information and evidence are 
still needed to substantiate her claim 
for service connection for a heart 
disorder, inclusive of ventricular 
tachycardia.  She should also be reminded 
that, if requested, VA will assist her in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that she provides 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to her.

2.  Obtain a complete set of the 
veteran's service medical records, 
inclusive of her retirement medical 
examination, from the National Personnel 
Records Center, the applicable service 
department, or other applicable source 
for inclusion in the claims folder.  
Included therein should be a copy of the 
veteran's service exist or retirement 
medical examination.  

3.  Upon obtaining authorization from the 
veteran, obtain copies of all pertinent 
records of medical treatment compiled 
since her retirement from service in late 
January 1997, which are not already on 
file, including but not limited to those 
prepared at the medical facilities at 
Tinker Air Force Base in Oklahoma, for 
inclusion in the claims folder.  

4.  Upon obtaining authorization from the 
veteran, obtain copies of all records of 
medical treatment prepared by M. N. 
Harvey, M.D, Oklahoma Cardiovascular 
Associates, 4050 West Memorial Road, 
Third floor, Oklahoma City, Oklahoma 
73120, for inclusion in the claims 
folder.  

In addition, Dr. Harvey should be invited 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran's current heart disorder(s) 
originated during her periods of military 
service from July 1974 to April 1977 and 
from March 1978 to January 1997.  Should 
Dr. Harvey desire to review service 
medical records or other data on file 
prior to offering an opinion, he should 
be advised to direct that request to the 
veteran who may provide the requested 
data or direct the RO to provide copies.  

5.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination, 
preferably performed by a cardiologist, 
to determine the nature, approximate 
onset date and etiology of any heart 
diseases that are currently present.  The 
claims folder should be furnished to the 
examiner for use in the study of this 
case and the report prepared as to the 
findings of such examination should 
indicate whether the claims folder was 
made available and reviewed.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; the clinical 
evaluation and any diagnostic studies or 
tests that are deemed necessary, the 
examiner is asked to provide a medical 
opinion as to the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any heart 
disease that is currently 
present had its onset during a 
period of the veteran's 
military service (July 1974 to 
April 1977 and March 1978 to 
January 1997) or is otherwise 
causally related to any 
incident of or finding recorded 
during either period of active 
duty, including in-service 
findings of a heart murmur, 
various complaints of heart 
flutter and demonstrated 
cardiac arrhythmias?

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report.

6.  Lastly, the issue of the veteran's 
entitlement to service connection for 
heart disease, to include as manifested 
by a cardiac arrhythmia, should be 
readjudicated on the basis of all 
pertinent evidence and all governing 
legal criteria.  If the benefit sought on 
appeal is not granted, she and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




